—In an action, inter alia, to recover damages for defamation, the defendants Sachem Central School District, the Board of Trustees of the Sachem Central School District, and the individual trustee defendants appeal from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated December 22, 1997, as denied those branches of their motion which were for summary judgment dismissing the seventh through ninth, eleventh, fifteenth, and sixteenth causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court expressly stated that it did not invoke estoppel against the appellants, so their claim to the contrary lacks merit. The appellants failed to demonstrate that they did not know about, acquiesce in, or ratify the complained-of acts which were allegedly committed by the defendant James A. Ruck, and they failed to demonstrate that his conduct was wholly personal in nature and outside the scope of his employment (see, Murray v Watervliet City School Dist., 130 AD2d 830; cf., Mary KK. v Jack LL., 203 AD2d 840). Accordingly, given the issues of fact on this record and the Supreme Court’s determination that further discovery is warranted, the Supreme Court properly denied those branches of the appellants’ motion which were for summary judgment dismissing the seventh through ninth, eleventh, fifteenth, and sixteenth causes of action. S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.